Citation Nr: 0308764	
Decision Date: 05/08/03    Archive Date: 05/20/03

DOCKET NO.  97-05 327	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to an increased rating for postoperative 
residuals, right knee medial meniscectomy, irregularity in 
the right anterior cruciate ligaments, currently evaluated as 
30 percent disabling.

2.  Entitlement to an increased rating for residuals of 
injury to left knee, arthralgia, currently rated as 10 
percent disabling.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

M. N. Hyland, Associate Counsel


INTRODUCTION

The veteran had active duty from March 1974 to July 1975.

This case is before the Board of Veterans' Appeals on appeal 
from a December 1995 rating decision by the Los Angeles, 
California Regional Office (RO) of the Department of Veterans 
Affairs (VA).  This case was previously before the Board and 
was remanded in February 2000.  The veteran testified at a 
Board hearing in November 1999 before an individual who is 
not longer with the Board.  A letter informing the veteran of 
his right to another hearing was sent to him on March 14, 
2001.  The veteran was notified that he had 30 days to 
respond to the letter and indicate if he wanted another 
hearing, or it would be assumed that he did not want another 
Board hearing.  No response was received.


FINDINGS OF FACT

1.  The veteran's service connected right knee disability, 
described for rating purposes as post operative residuals, 
right knee medial meniscectomy, irregularity in the right 
anterior cruciate ligaments, is manifested by severe 
posttraumatic tricompartmental degenerative arthritis, pain 
on all motion, and moderate instability.

2.  The veteran's service connected left knee disability, 
described for rating purposes as residuals of injury to left 
knee, arthralgia, is manifested by pain resulting in some 
limitation of flexion, but less than 45 degrees; there is no 
instability.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to a separate disability 
evaluation of 30 percent (but no higher) based on limitation 
of motion for the veteran's service-connected post operative 
residuals, right knee medial meniscectomy, irregularity in 
the right anterior cruciate ligaments, have been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. Part 4, 
including § 4.7 and Codes 5003, 5260 (2002).

2.  The criteria for entitlement to a separate disability 
evaluation of 20 percent (but no higher) based on instability 
for the veteran's service-connected post operative residuals, 
right knee medial meniscectomy, irregularity in the right 
anterior cruciate ligaments, have been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. Part 4, including § 4.7 
and Code 5257 (2002).

3.  The criteria for entitlement to a disability evaluation 
in excess of 10 percent for the veteran's service-connected 
residuals of injury to left knee, arthralgia, have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. Part 
4, including § 4.7 and Codes 5257, 5260 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000), now codified at 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002).  This newly enacted legislation 
provides, among other things, for notice and assistance to 
claimants under certain circumstances.  VA has issued final 
rules to amend adjudication regulations to implement the 
provisions of the VCAA.  See 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, and 3.326(a) (2002).  The intended effect of the new 
regulations is to establish clear guidelines consistent with 
the intent of Congress regarding the timing and the scope of 
assistance VA will provide to a claimant who files a 
substantially complete application for VA benefits, or who 
attempts to reopen a previously denied claim. Where laws or 
regulations change after a claim has been filed or reopened 
and before the administrative or judicial process has been 
concluded, the version most favorable to the appellant will 
apply unless Congress provided otherwise or has permitted the 
Secretary of Veterans Affairs to do otherwise and the 
Secretary has done so.  See Karnas v. Derwinski, 1 Vet. App. 
308 (1991).

After reviewing the claims folder, the Board finds the 
claimant has been notified of the applicable laws and 
regulations which set forth the criteria for entitlement to 
service connection.  A December 2002 RO letter informed the 
veteran of the information and evidence necessary to warrant 
entitlement to the benefit sought and advised him of the 
types of evidence VA would assist him in obtaining as well as 
his responsibilities in connection with identifying and 
obtaining evidence.  See Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  The Board therefore finds that the notice 
requirements of the new law and regulation have been met.

Furthermore, the Board finds that there has been substantial 
compliance with the assistance provisions set forth in the 
new law and regulation.  The record includes service medical 
records, private medical records and VA medical records, 
including a VA examination report from April 2000.  As the 
record shows that the veteran has been afforded a VA 
examination with etiology opinion, the requirements of 38 
C.F.R. § 3.159(c)(4) have been met.  Moreover, no additional 
pertinent evidence has been identified by the veteran as 
relevant to this issue.  Under these circumstances, the Board 
finds no further action is necessary to assist the veteran 
with the claim.

Analysis

Disability evaluations are determined by the application of 
the Schedule for Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Where there is a question as to which of 
two evaluations shall be applied, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet.App. 589, 594 (1991).  However, where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  

In the present case, it should also be noted that when 
evaluating disabilities of the musculoskeletal system, 
38 C.F.R. § 4.40 allows for consideration of functional loss 
due to pain and weakness causing additional disability beyond 
that reflected on range of motion measurements.  DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  Further, 38 C.F.R. § 4.45 
provides that consideration also be given to weakened 
movement, excess fatigability and incoordination.

The Board also notes that separate ratings may be assigned 
for knee disability under Diagnostic Codes 5257 and 5003 
where there is X-ray evidence of arthritis in addition to 
recurrent subluxation or lateral instability.  See generally 
VAOPGCPREC 23-97 and VAOPGCREC 9-98.  The opinions of the 
VA's General Counsel appear to require persuasive evidence 
that a claimant actually suffers from the symptomatology set 
forth in the different rating codes before separate ratings 
may be assigned.

Under Diagnostic Code 5257, a 10 percent rating is warranted 
where there is slight recurrent subluxation or lateral 
instability of the knee and a 20 percent rating is warranted 
where the recurrent subluxation or lateral instability of the 
knee is moderate.  A 30 percent rating is warranted where 
there is severe recurrent subluxation or lateral instability 
of the knee.  Thirty percent is the highest rating available 
under this diagnostic code.  See 38 C.F.R. § 4.71(a), 
Diagnostic Code 5257.

Diagnostic Code 5010 applies to traumatic arthritis and 
provides that such is evaluated based upon limitation of 
motion of the affected part, like degenerative arthritis.  
See 38 C.F.R. § 4.71a, Diagnostic Code 5003.  Pursuant to 
Diagnostic Code 5003, arthritis established by x-ray findings 
will be rated on the basis of limitation of motion under the 
appropriate diagnostic code(s) for the specific joint or 
joints involved.  When, however, the limitation of motion of 
the specific joint or joints involved is noncompensable under 
the appropriate diagnostic codes, a rating of 10 percent is 
for application for each such major joint or group of minor 
joints affected by limitation of motion.  Limitation of 
motion must be objectively confirmed by findings such as 
swelling, muscle spasm, or satisfactory evidence of painful 
motion.  In the absence of limitation of motion, x-ray 
evidence of involvement of 2 or more major joints or two or 
more minor joint groups, with occasional incapacitating 
exacerbations warrants a 20 percent evaluation.  X-ray 
evidence of involvement of 2 or more major joints or 2 or 
more minor joints warrants a 10 percent evaluation.  See 
38 C.F.R. § 4,71a, Diagnostic Code 5003.

For the knees, limitation of motion is rated under Diagnostic 
Codes 5260 for flexion and 5261 for extension.  Under 
Diagnostic Code 5260, flexion that is limited to 45 degrees 
warrants a 10 percent rating; flexion that is limited to 30 
degrees warrants a 20 percent rating and flexion that is 
limited to 15 degrees warrants a 30 percent rating.  A thirty 
percent rating is the highest available under Code 5260.  
Under Code 5261, extension that is limited to 10 degrees 
warrants a 10 percent rating and extension limited to 15 
degrees warrants a 20 percent rating.  Extension limited to 
20 degrees warrants a 30 percent rating.  The Board notes 
that standard motion of a knee is from 0 degrees extension to 
140 degrees flexion.  38 C.F.R. § 4.71, Plate II.

The present appeal involves the veteran's claim that the 
severity of his service-connected post operative residuals, 
right knee medial meniscectomy warrants a higher disability 
rating than 30 percent and the severity of his service-
connected residuals of injury to left knee, arthralgia 
warrants a higher disability rating than 10 percent.

Right Knee Post Operative Residuals, Medial Meniscectomy

The veteran underwent a VA examination in April 2000.  The 
veteran reported that he had been in a car accident while in 
service and had injured his knees, with the injury being more 
severe in the right knee than the left knee.  He reported 
injuring his knee again and subsequent surgeries in 1976, 
1979, 1982, 1983, 1991 and 1992.
The veteran reported that his right knee is worse than his 
left.  He said that he has pain, weakness, stiffness, 
intermittent swelling, locking "at times", and instability.  
He also said his right knee fatigues easily and he has a lack 
of endurance because of his symptoms.

Upon observation, the physician reported the veteran's gait 
as antalgic and that he limps with the right knee.  He was 
wearing a knee brace and when it was removed he had more 
instability.  He had a 7-cm oblique scar on the lateral part 
of his right knee as well as multiple arthroscopic scars.  It 
was noted that the scars were not productive of significant 
disfigurement or impairment to function.  The veteran could 
only partially squat, complaining of grinding pain tri-
compartmentally in the right knee at 50 percent.  Range of 
motion in the right knee was 0/130 with pain on motion in the 
patellofemoral medial and lateral compartments.  The right 
knee was noted to be painful throughout the arc of motion.  
McMurray's test was negative and the grind test was positive 
in the medial and lateral compartments.  The patellar 
ballottement test was positive with pain when the patella is 
rubbed with considerable compression against the femoral 
groove bilaterally.  The drawer test was positive in the 
right knee.  The apprehension test is negative.  There was 
about 1 cm. of instability anteriorly in the knee, but no 
rotary instability.  Range of motion of the knee is affected 
primarily by pain.  There were no objective findings of 
weakness, lack of endurance or fatigability.

X-ray images of the right knee showed significant flattening 
and irregularity, cystic change in the lateral femoral 
condyle and mild osteoarthritic spurs primarily in the 
lateral compartment.  The cartilaginous space was intact.  
There were some particulate calcified structures in the mid-
portion of the joint on the lateral side in the region of the 
anterior cruciate ligament, which may either be loose bodies 
or old calcification in the anterior cruciate remnants.  
There are mild arthritic changes in the patellofemoral 
junction.

The diagnosis was severe posttraumatic tricompartmental 
degenerative arthritis, right knee, with moderate instability 
secondary to anterior cruciate ligament rupture and atrophy 
of the quadriceps muscle of the right knee.  The examiner 
noted that the right knee had evidence of joint instability, 
decreased motion and moderately severe tricompartmental 
arthritis.

The examiner's opinion was that the veteran has considerable 
knee pathology in his right knee that hampers him from 
prolonged walking, being involved in labor, stooping, stair 
climbing, kneeling, crawling, etc.  The examiner noted that 
this pathology handicapped the veteran severely.

The veteran's service connected knee disabilities have been 
rated at a 30 percent disability rating by the RO under the 
provisions of Diagnostic Codes 5257 and 5003.  Under 
Diagnostic Code 5257, a 30 percent rating is warranted where 
there is severe recurrent subluxation or lateral instability 
of the knee.  Thirty percent is the highest rating available 
under this diagnostic code.  

The RO stated that this disability is not specifically listed 
in the rating schedule, so it was rated by analogy to a 
disability which not only the functions affected by the 
anatomical localization and symptoms are closely related.  
When an unlisted condition is encountered, it is permissible 
to rate under a closely related disease or injury.  38 C.F.R. 
§ 4.20.  Although there is objective evidence of only 
moderate instability in the right knee, the RO assigned the 
veteran a 30 percent disability rating under Diagnostic Code 
5257, which is warranted only when severe instability is 
present.  It appears to the Board that the RO gave the 
veteran a higher rating under this diagnostic code in order 
to more accurately capture the extent of disability due to 
the veteran's right knee.

However, the competent medical evidence of record clearly 
shows only moderate instability of the right knee.  The 
examiner's diagnosis for the right knee was "moderate 
instability" and the veteran was noted to only have 
approximately 1 cm. of instability in the knee.  Therefore, 
the Board finds that the veteran's right knee instability 
does not rise to the level of "severe" and that the veteran 
should be assigned a 20 percent rating for moderate 
instability under Diagnostic Code 5257.  

As noted above, separate ratings may be assigned for knee 
disability where there is X-ray evidence of arthritis in 
addition to recurrent subluxation or lateral instability.  In 
the case at hand, the veteran was diagnosed with moderate 
instability and degenerative arthritis.  As stated above, 
Diagnostic Code 5003 dictates that arthritis is rated by 
limitation of motion of the joint involved, and Diagnostic 
Codes 5260 and 5261 rate limitation of flexion and extension 
of the knee.

The veteran's April 2000 examination shows that the veteran 
had almost a full range of motion of the knee - 0 to 130 
degrees out of 0 to 140 degrees, but that there was pain on 
motion.  Because there is persuasive evidence of constant 
right knee pain through all range of motion, when taking into 
account DeLuca, 8 Vet. App. 202 and 38 C.F.R. §§ 4.40, 4.45, 
4.59, the Board believes that a 30 percent rating under 
Diagnostic Code 5260 is warranted to reflect the impact of 
pain on the veteran's range of motion.  This is the highest 
rating available under Code 5260 for limitation of flexion.  

As a result of the Board's determination as to the right knee 
disability issue, the veteran is therefore entitled to a 
separate 20 percent rating under Code 5257 for instability 
and a separate 30 percent rating under Code 5260 for 
limitation of flexion.  In making these determinations, the 
Board has resolved all reasonable doubt in the veteran's 
favor.  38 U.S.C.A. § 5107(b). 

As for other diagnostic codes, the Board notes that there is 
no evidence of ankylosis, cartilage dislocation, or 
impairment of tibia and fibula to warrant a higher rating 
under Diagnostic Codes 5256, 5258, 5259 or 5262

The potential application of various provisions of Title 38 
of the Code of Federal Regulations has also been considered 
but the record does not present such "an exceptional or 
unusual disability picture as to render impractical the 
application of the regular rating schedule standards."  
38 C.F.R. § 3.321(b)(1).  In this regard, the Board finds 
that there has been no showing by the veteran that the 
service-connected disorder has resulted in marked 
interference with employment or necessitated frequent periods 
of hospitalization.  In the absence of such factors, the 
Board finds that criteria for submissions for assignment of 
the extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) 
are not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); 
Shipwash v. Brown, 8 Vet. App. 218 (1995).

Left Knee Residuals of Injury with Arthralgia

As noted above, the veteran originally hurt his left knee in 
service in a car accident.  In his left knee, he primarily 
has anterior knee pain, which increases with squatting.  He 
denies dislocation of the kneecap.  He said his left knee 
pain is intermittent and that heat sometimes gives brief 
relief.  He does not have any constitutional symptoms 
secondary to his joint conditions and he has no symptoms of 
generalized arthritis.

On examination, he had arthroscopic scars on the left knee 
and the scars are well-healed, without any keloid formation, 
significant disfigurement or any limitation of function.  As 
noted above, the veteran can only squat to about 50 percent, 
at which point he experiences pain in the anterior part of 
the left knee.  Range of motion of the left knee is 0 to 140 
degrees.  The left knee pain on motion is primarily in the 
patellar or femoral articulation.  The pain is worse in the 
left knee with flexion beyond 90 degrees.  The patellar 
ballottement test is positive with pain when the patella is 
rubbed with considerable compression against the femoral 
groove bilaterally.  Range of motion of the knee is affected 
primarily by pain.  There is no objective evidence of 
weakness, lack of endurance or fatigability.  The left knee 
collateral and lateral collateral ligaments are intact.  
Posterior cruciate tests are negative.  There is no sag to 
the knee to suggest posterior cruciate instability.  There is 
pain to palpation and a grating sensation in the mediolateral 
compartments and under the patella.

On X-ray, the left knee showed a very small spike of the 
superior pole of the patella.  The knee joint, however, 
appeared to be normal and there were no intraarticular loose 
bodies.  The bone structure was negative.  There was no 
evidence of any significant arthritic problems in the left 
knee.  The diagnosis was anterior knee pain, left knee, 
secondary to patellofemoral chondromalacia, mild to moderate.  
The examiner noted that the left knee's main problem was 
anterior knee pain with squatting secondary to demonstrable 
grading and grinding of his patellofemoral articulation.

The RO rated the veteran's left knee at a 10 percent 
disability rating level under Diagnostic Code 5257.  As noted 
above, a 10 percent rating under Diagnostic Code 5257 is 
warranted where there is evidence of slight recurrent 
subluxation or lateral instability.  A 20 percent rating is 
not warranted under Diagnostic Code 5257 unless there is 
evidence of moderate recurrent subluxation or lateral 
instability.  

The medical evidence of record does not show any subluxation 
or lateral instability of the left knee.  In fact, the 
evidence shows that the left knee collateral and lateral 
collateral ligaments are intact, posterior cruciate tests are 
negative, and there is no sag to the knee to suggest 
posterior cruciate instability.  Thus, the Board finds that 
rating the veteran's left knee disability under 5257 is not 
proper.

The medical evidence shows that the veteran has full range of 
motion, with pain on motion at and past 90 degrees flexion 
and when squatting.  However, a 10 percent rating is not 
warranted under Diagnostic Code 5260 for limitation of 
flexion unless flexion is limited to 45 degrees.  Even taking 
into account additional functional loss due to pain under 
DeLuca, 8 Vet. App. 202 and 38 C.F.R. §§ 4.40, 4.45, the 
demonstrated limitation of motion is not compensable under 
Codes 5260, 5261.  

Nevertheless, because there is some limitation of motion even 
though not compensable under Codes 5260, 5261, Code 5003 
expressly contemplates a 10 percent rating because there is 
satisfactory evidence of painful motion.  Accordingly, the 
Board agrees with the RO that there is no basis for a rating 
in excess of the current 10 percent for the left knee 
disability. 

As for other diagnostic codes, the Board notes that there is 
no evidence of ankylosis, cartilage dislocation, or 
impairment of tibia and fibula to warrant a higher rating 
under Diagnostic Codes 5256, 5258, 5259 or 5262

The potential application of various provisions of Title 38 
of the Code of Federal Regulations has also been considered 
but the record does not present such "an exceptional or 
unusual disability picture as to render impractical the 
application of the regular rating schedule standards."  
38 C.F.R. § 3.321(b)(1).  In this regard, the Board finds 
that there has been no showing by the veteran that the 
service-connected disorder has resulted in marked 
interference with employment or necessitated frequent periods 
of hospitalization.  In the absence of such factors, the 
Board finds that criteria for submissions for assignment of 
the extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) 
are not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); 
Shipwash v. Brown, 8 Vet. App. 218 (1995).

Finally, in reviewing the left knee disability issue, the 
Board has considered the provisions of 38 U.S.C.A. § 5107(b), 
but there is not such a state of approximate balance of the 
positive evidence with the negative evidence to otherwise 
warrant a favorable decision.




ORDER

Entitlement to a separate 30 percent rating based on 
limitation of motion of the service-connected right knee 
disability is warranted.  Entitlement to a separate 20 
percent rating based on instability of the service-connected 
right knee is also warranted.  To this extent, the appeal is 
granted subject to the laws and regulations governing the 
payment of monetary awards.

Entitlement to a rating in excess of 10 percent for the 
veteran's service-connected left knee disability is not 
warranted.  To this extent, the appeal is denied. 



	                        
____________________________________________
	ALAN S. PEEVY
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

